Dismissed; Opinion Filed January 13, 2020




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-19-01074-CV

                      DESIGN BY HAROLD HAND, LLC, Appellant
                                       V.
                     H. LEE HOBSON AND ANN HOBSON, Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-16-15992

                             MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Nowell
                                Opinion by Chief Justice Burns
       The clerk’s record in this appeal has not been filed because appellant has failed to pay the

clerk’s fee. On October 22, 2019, we directed appellant to file, no later than November 1, 2019,

written verification it had made arrangements to pay the fee or was entitled to proceed without

paying the fee. See TEX. R. APP. P. 35.3(a). Although we cautioned appellant that failure to

comply could result in dismissal of the appeal without further notice, appellant has not complied.

See id. 37.3(b). Accordingly, we dismiss the appeal. See id. 37.3(b).




                                                  /Robert D. Burns, III/
                                                  ROBERT D. BURNS, III
                                                  CHIEF JUSTICE
191074F.P05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 DESIGN BY HAROLD HAND, LLC,                        On Appeal from the 160th Judicial District
 Appellant                                          Court, Dallas County, Texas
                                                    Trial Court Cause No. DC-16-15992.
 No. 05-19-01074-CV         V.                      Opinion delivered by Chief Justice Burns,
                                                    Justices Whitehill and Nowell participating.
 H. LEE HOBSON AND ANN HOBSON,
 Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellees H. Lee Hobson and Ann Hobson recover their costs, if
any, of this appeal from appellant Design by Harold Hand, LLC.


Judgment entered this 13th day of January, 2020.




                                              –2–